Citation Nr: 1744264	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  09-46 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to automobile and adaptive equipment or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to February 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded this case for further development in January 2012 and September 2015.  The Board denied the claim in a September 2015 decision.  In a February 2017 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed a joint motion for remand (JMR), vacated the Board's September 2015 decision, and remanded the case for further action consistent with the terms of the joint motion.  

In January 2011, the Veteran testified at a Board hearing in Washington, D.C., before the undersigned.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2017 correspondence, the Veteran indicated that she wishes additional evidence that has been added to the claims file to be reviewed by the AOJ in the first instance.  See 38 C.F.R. § 20.1304(c) (2017).  An August 2017 appellate brief reiterates the Veteran's request to have the case remanded for AOJ consideration of the additional evidence. 

Accordingly, the case is REMANDED for the following action:

1. Review the additional evidence added to the claims file since the claim was last adjudicated, including the documented submitted by the Veteran and the December 2016 VA ankle examination report.

2. Finally, after completing any other development that may be indicated, readjudicate the claim.  If the benefits sought are not granted, the Veteran and her representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




